Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                                June 02, 2016

The Court of Appeals hereby passes the following order:

A16A1695. JAMES HAROLD PLESS v. MARTY C. ALLEN, WARDEN.

      James Harold Pless appeals to this Court from the superior court’s order
denying his petition for a writ of habeas corpus. The Supreme Court, however, has
jurisdiction over appeals in habeas corpus cases. See Ga. Const. of 1983, Art. VI,
Sec. VI, Par. III (4). Pless’s appeal is hereby TRANSFERRED to the Supreme Court
for disposition.



                                     Court of Appeals of the State of Georgia
                                                                          06/02/2016
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.